Citation Nr: 0919773	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and P.K.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2007.  The case has since been returned to the Board for 
appellate review.

A hearing was held on October 25, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records 
and to ensure compliance with a prior remand.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board previously remanded the issue of entitlement to 
service connection for PTSD for further development in 
January 2007, to include obtaining additional treatment 
records.  In particular, the Board observed that the Veteran 
had testified at his October 2005 hearing that he had been 
receiving treatment at a VA Medical Center and that he would 
be seeing his doctor within the next 60 days.  However, the 
claims file did not contain any medical records dated after 
October 2005, and it was noted that a specific request should 
be made for VA medical records dated from October 2005 to the 
present.  

Following the January 2007 remand, it does not appear that 
any attempt was made to obtain additional VA medical records.  
Instead, the AMC verified the Veteran's in-service stressor 
and provided him a VA examination in February 2009.  The 
examiner diagnosed the Veteran with a depressive disorder not 
otherwise specified and alcohol abuse and opined that neither 
disorder was related to his military service.  He also stated 
that there was insufficient evidence to justify a diagnosis 
of PTSD.  However, it is unclear as to whether the Veteran's 
current VA medical records may show him to have PTSD that is 
related to his in-service stressor.  See Hyatt v. Nicholson, 
21 Vet. App. 390, 394 (2008) (holding that the relevance of 
documents cannot be known with certainty before they are 
obtained).

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the Veteran's claim so that 
additional treatment records may be obtained prior to 
rendering a decision.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should request that the Veteran 
provide the names and addresses of any 
and all health care providers who have 
provided treatment for a psychiatric 
disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA treatment records dated from 
October 2005 to the present.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN. K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



